DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 11-21 have been withdrawn.
Claims 1-10 and 22 have been examined on the merits.

Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.


	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 05/26/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1; element 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20060096958 A1) hereinafter Zhao in view of Poplett (US 2006/0238960 A1).

Regarding claim 1, Zhao discloses a battery assembly (Fig. 1; element 10) for an implantable medical device ([0018]), the assembly (10) comprising: 

an electrode stack (Fig. 1; element 14) comprising a plurality of electrode plates (Fig. 1; element 18 and 20), 

wherein the plurality of electrode plates (18, 20) comprises a first electrode plate (Fig. 1; element 18) including a first tab (Fig. 6a; element 37) extending from the first electrode plate (18) and a second electrode plate (Fig. 1; element 18) including a second tab (Fig. 6a; element 37) extending from the second electrode plate (18); and

    PNG
    media_image1.png
    588
    546
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    654
    786
    media_image2.png
    Greyscale

a first portion (annotated Fig. 6A; element 1P) of the first tab (37) and a second portion (annotated Fig. 6A; element 2P) of the second tab (37),

a third portion (“weld zone”; [0019]; Fig. 2; element 50) of the first tab (37) and a fourth portion (“weld zone”; [0019]; Fig. 2; element 50) of the second tab (37); wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) are joined together (Fig. 2, 4) adjacent to (Fig. 6A) the first portion (1P) and the second portion (2P); and a penetration weld ([0019]; Fig. 4) that extends through the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37).  

    PNG
    media_image3.png
    306
    233
    media_image3.png
    Greyscale


However, Zhao fails to disclose a spacer between a first portion of the first tab and a second portion of the second tab, and wherein a third portion  of the first tab and a fourth portion of the second tab are joined together adjacent to the spacer.

 Poplett discloses an electrode assembly (Fig. 1A; element 102A) for a power source ([0002) in an implantable medical device ([0029]) comprising a first (“one or more anodes”; [0029]) and second electrode plate (“one or more anodes”; [0029]).



To address this problem, Poplett discloses that “spacers can fill the voids” ([0032])–which correspond to the spaces between tabs shown by Zhao above (Fig. 6A)–ormed from the absence of cathode and separator layers. Poplett discloses a spacer (Fig. 7A; element 704) between a first portion (annotated Fig. 7A; element 1P) of a first tab (Fig. 7A; element 706) and a second portion (annotated Fig. 7A; element 2P) of the second tab (Fig. 7A; element 706).

    PNG
    media_image4.png
    574
    603
    media_image4.png
    Greyscale




Regarding claim 2, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the first portion (1P), the second portion (2P), and the spacer (Poplett 704) define a first height, and wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) joined together define a second height less than the first height (Fig. 6A).  

    PNG
    media_image2.png
    654
    786
    media_image2.png
    Greyscale



Regarding claim 3, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) are in direct contact with each other (Fig. 2) at an interface (Fig. 2; element 50).  

Regarding claim 4, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the penetration weld (Fig. 2 and 4) extends through at least a portion of the interface (Fig. 2; element 50).  

Regarding claim 5, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses further comprising an electrically conductive member (Fig. 6A; element 22), 

wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) are connected to the electrically conductive member (22) via the penetration weld ([0020]), 

wherein the electrically conductive member (22) is configured to electrically couple the first tab (37) and the second tab (37) to electronics of a medical device ([0003]).  

Regarding claim 7, modified Zhao discloses all claim limitations of the present invention as set forth above. Poplett further discloses that the spacers may be connected through 

Regarding claim 8, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the first electrode plate (18) comprises a first anode electrode plate ([0019]) and the second electrode plate (18) comprises a second anode electrode plate ([0019]).  

Regarding claim 9, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the penetration weld (Fig. 2) comprises a laser penetration weld ([0019]).  


Regarding claim 22, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses an implantable medical device ([0018]; [0003]) comprising: an outer housing (“a hermetically sealed container”; [0003])); 

and the battery assembly (Fig. 1; element 10) of claim 1 within the outer housing ([0003]).

Zhao further discloses that “implantable medical devices (IMDs) detect and treat a variety of medical conditions in patients” ([0003]). Zhao discloses examples of implantable medical devices comprising processing circuitry ([0003]) including “implantable pulse generators (IPGs) or implantable cardioverter-defibrillators (ICDs)” ([0003]) and “a control module” ([0003]). Lastly, Zhao discloses that the battery of implantable medical devices supplies power to the device so that it can provide electrical therapy to the patient ([0003]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20060096958 A1) hereinafter Zhao, in view of Poplett (US 2006/0238960 A1), as applied to claim 1 as set forth above, and further in view of Zhao et al. (US 2015/0136840 A1) hereinafter Zhao’2015.

Modified Zhao discloses all limitations of claim 1 as set forth above. However, modified Zhao fails to disclose wherein the first tab and the second tab are formed of at least one of copper, aluminum, titanium, nickel, or alloys thereof.  



an electrode stack (Fig. 1; element 10) comprising a plurality of electrode plates (Fig. 1; element 12), 

wherein the plurality of electrode plates (12) comprises a first electrode plate (Fig. 1; element 12) including a first tab (Fig. 1; element 18) extending from the first electrode plate (12) and a second electrode plate (Fig. 1; element 12) including a second tab (Fig. 1; element 18) extending from the second electrode plate (12); 

    PNG
    media_image5.png
    414
    561
    media_image5.png
    Greyscale


a penetration weld ([0018]; Fig. 6; element 40; Fig. 7; element 42) that extends through ([0018]) the first tab (18) and the second tab (18).  



Zhao and Zhao’2015 are analogous art from the same field of endeavor namely the fabrication of electrode assemblies comprising tabs joined by a penetration weld. Therefore it would have been obvious to one of ordinary skill in the art to have employed any of the materials listed by Zhao’2015 as the materials of the tabs of Zhao as the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of
one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20060096958 A1) hereinafter Zhao in view of Poplett (US 2006/0238960 A1) as applied to claim 1 as set forth above and further evidenced by Layosa, C. (2018, March 7). Swaging: A deformation: Misumi blog. MISUMI Blog | Configured to Save Time. Retrieved November 5, 2021, from https://us.misumi-ec.com/blog/swaging-a-deformation/.

Modified Zhao discloses all claim limitations of claim 1 as set forth above. Poplett further discloses that the spacers may be connected through “connection methods” ([0084]). Poplett discloses that these connection methods may include “swaging” ([0089])–one method of which is riveting as evidenced by Layosa (pg. 3, “Types of Swaging” section). Therefore it would have been obvious to one of ordinary skill in the art to have further modified Zhao by employing a rivet that extends through the first portion of the first tab, the spacer, and the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728